UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-7490


RUDY VILLANUEVA, a/k/a Bird Road Rudy, a/k/a King Rudy,

                 Plaintiff - Appellant,

          v.

MILDRED L. RIVERA, Warden FCI           Estill;    CHAPLAIN   NEAL,
Supervisor of Religious Services,

                 Defendants - Appellees,

          and

ADMINISTRATIVE    REMEDY’S     COMMITTEE;     FEDERAL   BUREAU   OF
PRISONS,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Mary G. Lewis, District Judge.
(5:12-cv-00399-MGL)


Submitted:   January 3, 2014                 Decided:   January 24, 2014


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rudy Villanueva, Appellant Pro Se.     Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Rudy Villanueva, a federal prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and granting summary judgment to Appellees on

Villanueva’s 42 U.S.C. § 1983 (2006) complaint.                       We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely    filing    of     a   notice   of       appeal   in    a   civil   case    is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

             The district court’s order was entered on the docket

on   March   4,    2013.       The   notice       of   appeal   was   filed,   at     the

earliest, on September 13, 2013.                   Because Villanueva failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal. ∗                                 We


      ∗
       Although Villanueva filed a Rule 4(a)(6) motion to reopen,
the motion was not filed within the time period set forth in
that rule.


                                             3
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      4